Citation Nr: 1125778	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  11-05 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for status post bilateral rotator cuff repair (claimed as bilateral shoulder disorder) as secondary to service-connected residuals of a gunshot wound to the left foot.

2.  Entitlement to service connection for status post bilateral quadriceps tendon repair (claimed as bilateral knee disorder) as secondary to service-connected residuals of a gunshot wound to the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to October 1945. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to the benefits currently sought on appeal.  Timely appeals were noted from that decision.

A hearing on these matters was held before the undersigned Veterans Law Judge sitting at the RO on May 2, 2011.  A copy of the hearing transcript has been associated with the file.

For good cause shown, namely the Veteran's advanced age, a motion to advance this appeal on the Board's docket has been granted under the authority of 38 U.S.C.A. § 7107(a) and 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2008, the Veteran suffered a fall which resulted in bilateral rotator cuff and quadriceps tendon injuries.  He has testified that a flareup of pain from his service-connected residuals of a gunshot wound to the left foot caused him to fall and sustain these injuries.  The Veteran is competent to report that he fell immediately after experiencing pain in his left foot; however, he has not been afforded VA examinations of his shoulders and knees.  Thus, there is insufficient competent medical evidence for VA to make a decision on his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA orthopedic examination of the Veteran's shoulders and knees should be scheduled to determine the nature and etiology of his status post bilateral rotator cuff and quadriceps tendon repairs.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his status post bilateral rotator cuff and quadriceps tendon repairs.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology which is found on examination should be noted in the evaluation report.

The examiner should render an opinion as to whether the Veteran's rotator cuff and quadriceps tendon injuries were either caused (proximately due to or the result of) or aggravated by a flareup of pain from his service-connected residuals of a gunshot wound to the left foot.  To the extent possible, the examiner should discuss the reason for the Veteran's fall in 2008 and any opinion provided should be reconciled with the private treatment records showing treatment for injuries to the shoulders and knees from April 2008 to July 2008.  

2.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


